Case 6:21-cr-06100-CJS Document 16 Filed 06/24/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
Vv. 21-CR-6100-CJS
RYAN HOWE a/k/a Rylea Autumn,

Defendant.

 

PLEA AGREEMENT

The defendant, RYAN HOWE, and the United States Attorney for the Western
District of New York (hereinafter "the government") hereby enter into a plea agreement with

the terms and conditions as set out below.

I, THE PLEA AND POSSIBLE SENTENCE

1. The defendant agrees to waive indictment and plead guilty to a one-count
Information which charges a violation of Title 18, United States Code, Section 231(a)(3) (civil
disorder), for which the maximum possible sentence is a term of imprisonment of 5 years, a
fine of $250,000, a mandatory $100 special assessment, and a term of supervised release of 3
years. The defendant understands that the penalties set forth in this paragraph are the
maximum penalties that can be imposed by the Court at sentencing.

2. The defendant understands that, if it is determined that the defendant has
violated any of the terms and conditions of the defendant’s term of supervised release, the
defendant may be required to serve in prison all or part of the term of supervised release, up

to 2 years, without credit for time previously served on supervised release. As a consequence,
Case 6:21-cr-06100-CJS Document 16 Filed 06/24/21 Page 2 of 10

in the event the defendant is sentenced to the maximum term of incarceration, a prison term
imposed for a violation of supervised release may result in the defendant serving a sentence

of imprisonment longer than the statutory maximum set forth in { 1 of this agreement.

Il. ELEMENTS AND FACTUAL BASIS

3. The defendant understands the nature of the offense set forth in { 1 of this
agreement and understands that if this case proceeded to trial, the government would be
required to prove beyond a reasonable doubt the following elements of the crime:

First, that a civil disorder existed at the time of the violation;

Second, that such civil disorder obstructed, delayed, or adversely affected, in any way
or degree, commerce or the movement of any article or commodity in commerce;

Third, that the one or more law enforcement officers were lawfully engaged in the
lawful performance of their official duties incident to and during the commission of such civil
disorder;

Fourth, that the defendant attempted to commit an act for the intended purpose of
obstructing, impeding, or interfering, either by himself or with someone else, with such law
enforcement officer or officers; and

Fifth, that such attempt to act was done willfully and knowingly.

A “civil disorder” is defined as “any public disturbance involving acts of violence by
assemblages of three or more persons, which causes an immediate danger of or results in

damage or injury to the property or person of any other individual.” 18 U.S.C. § 232(1).
Case 6:21-cr-06100-CJS Document16 Filed 06/24/21 Page 3 of 10

FACTUAL BASIS
4, The defendant and the government agree to the following facts which form the
basis for the defendant’s guilty plea including relevant conduct:

a. On or about September 24, 2020, in the City of Rochester, in the
Western District of New York, the defendant, RYAN HOWE a/k/a
Rylea Autumn, together with others, attempted to commit acts to
obstruct, impede and interfere with any law enforcement officer lawfully
engaged in the lawful performance of his official duties incident to and
during the commission of a civil disorder which in any way and degree
obstructed, delayed and adversely affected commerce and the
movement of any article and commodity in commerce.

b. During the month of September 2020, there were periods of civil unrest
in the City of Rochester in response to incidents involving the deaths of
George Floyd and Daniel Prude after encounters with law enforcement
officers. There were nights of violent protests that resulted in property
damage and looting, and injury to Rochester Police Department (RPD)
officers. On September 4, 2020, a group of protesters damaged property
and turned over tables at two restaurants, causing numerous patrons to
leave. On September 5, 2020, a group of approximately 1,500 protesters
blocked an intersection in the City of Rochester for hours, during which
time some of the protesters hurled rocks, bottles, lit fireworks, and other
objects at police officers, and pointed lasers at police officers, while the
police officers were manning metal barricades and engaging in crowd
control at the intersection. In addition, one protester struck a police
officer in the head with a wooden shield. In connection with the protests
on September 5, 2020, law enforcement shut down Exit 14 on Interstate
490 in the City of Rochester for approximately eight hours and the State
Street exit on the Inner Loop in the City of Rochester for approximately
an hour. On the evening of September 8, 2020, a group of approximately
400 protesters again blocked an intersection in the City of Rochester,
and at least one member of the group pointed lasers in the eyes of several
police officers who were positioned in the area of the Public Safety
Building (PSB). The defendant was not physically present during the
protests in Rochester between September 4, 2020, and September 24,
2020, but the defendant was aware of them.

c. On September 23, 2020, the Kentucky Attorney General announced
that a grand jury had declined to indict police officers in relation to the
death of Breonna Taylor. In the wake of the Kentucky Attorney
General’s announcement, several members of the public — including
individuals and groups in Rochester — expressed their disagreement with
the decision not to charge the officers and declared their intention to
Case 6:21-cr-06100-CJS Document 16 Filed 06/24/21 Page 4 of 10

protest in the evening on September 24, 2020. Through social media,
several of these individuals expressed, in sum and substance, a desire to
burn down the City of Rochester. A group of approximately 250 people
protested in the streets of Rochester in the evening on September 24,
2020. RPD officers were present at the protest for the purposes of,
among other things, ensuring the safety of protesters and the public, and
protecting property from damage.

The defendant admits and agrees that the actions of the protesters during
the month of September 2020 (including September 24, 2020),
constituted a civil disorder within the meaning of 18 U.S.C. § 232(1),
and that such civil disorder obstructed, delayed, and adversely affected
commerce within the meaning of 18 U.S.C. § 232(2).

On September 23, 2020, the defendant posted a Facebook message,
which included a link to an article about the grand jury’s decision not to
indict certain officers in the Breonna Taylor case and the statement,
“Burn this shit to the fucking ground.” The next day, on September 24,
2020, the defendant posted a Facebook message, which read, “Good
morning to everyone ready to burn this whole fuckin country to the
ground!”

On September 24, 2020, at approximately 8:32 a.m., the defendant
posted a message on the defendant’s Facebook account that consisted
of a recipe for a Molotov cocktail and guidance on how to use one
against law enforcement officers. Specifically, the Facebook post read
as follows,

1 part gasoline

1 part used motor oil

1 part crushed Styrofoam

Mix until the consistency of a thick paste

Place in glass containers

Soak rag in gasoline, tie a knot in the end just big

enough to fit through the hole of the bottle, but won’t rip

out.

Light wick

Aim at cop

Throw

At the time of the Facebook post in § 4(f), law enforcement officers from
RPD and other agencies were involved in responding to the civil unrest
that was occurring in Rochester. Those law enforcement officers were
lawfully engaged in the lawful performance of their official duties, that
is, they were engaged in, among other things, protecting protesters and
members of the public from physical harm, and property from damage
and looting. In making the Facebook post, the defendant intended to

4
Case 6:21-cr-06100-CJS Document 16 Filed 06/24/21 Page 5 of 10

induce and cause others to obstruct, impede and interfere with law
enforcement officers’ efforts to perform those official duties by making
and throwing Molotov cocktails at such officers.

I. SENTENCING GUIDELINES

5. The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).

BASE OFFENSE LEVEL
6. The government and the defendant agree that Guidelines § 2A2.4(a) applies to

the offense of conviction and provides for a base offense level of 10.

ACCEPTANCE OF RESPONSIBILITY
7. At sentencing, the government agrees not to oppose the recommendation that
the Court apply the two (2) level downward adjustment of Guidelines § 3E1.1(a) (acceptance

of responsibility), which would result in a total offense level of 8.

CRIMINAL HISTORY CATEGORY
8. It is the understanding of the government and the defendant that the
defendant's criminal history category is I. The defendant understands that if the defendant is
sentenced for, or convicted of, any other charges prior to sentencing in this action the
defendant's criminal history category may increase. The defendant understands that the
defendant has no right to withdraw the plea of guilty based on the Court’s determination of

the defendant’s criminal history category.
Case 6:21-cr-06100-CJS Document16 Filed 06/24/21 Page 6 of 10

GUIDELINES' APPLICATION, CALCULATIONS AND IMPACT

9. It is the understanding of the government and the defendant that with a total
offense level of 8 and criminal history category of I, the defendant's sentencing range would
be a term of imprisonment of 0 to 6 months, a fine of $2,000 to $20,000, and a period of
supervised release of 1 to 3 years. Notwithstanding this, the defendant understands that at
sentencing the defendant is subject to the maximum penalties set forth in { 1 of this agreement.

10. The government and the defendant agree to the correctness of the calculation
of the Sentencing Guidelines range set forth above. The government and the defendant,
however, reserve the right to recommend a sentence outside the Sentencing Guidelines range.
This paragraph reserves the right to the government and the defendant to bring to the attention
of the Court all information deemed relevant to a determination of the proper sentence in this
action.

11. The defendant understands that the Court is not bound to accept any
Sentencing Guidelines calculations and the defendant will not be entitled to withdraw the
plea of guilty based on the sentence imposed by the Court.

12. In the event the Court contemplates any Guidelines adjustments, departures,
or calculations different from those agreed to by the parties above, the parties reserve the right

to answer any inquiries by the Court concerning the same.

IV. STATUTE OF LIMITATIONS

13. Inthe event the defendant’s plea of guilty is withdrawn, or conviction vacated,
either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral

attack or otherwise, the defendant agrees that any charges dismissed pursuant to this
Case 6:21-cr-06100-CJS Document16 Filed 06/24/21 Page 7 of 10

agreement shall be automatically reinstated upon motion of the government and further
agrees not to assert the statute of limitations as a defense to any federal criminal offense which
is not time barred as of the date of this agreement. This waiver shall be effective for a period

of six months following the date upon which the withdrawal of the guilty plea or the vacating

of the conviction becomes final.

14.
However, if the defendant is not a citizen of the United States, the defendant understands

that, if convicted, the defendant may be removed from the United States, denied citizenship,

V. REMOVAL

The defendant represents that the defendant is a citizen of the United States.

and denied admission to the United States in the future.

15.

VI. GOVERNMENT RIGHTS AND RESERVATIONS
The defendant understands that the government has reserved the right to:

provide to the Probation Office and the Court all the information and
evidence in its possession that the government deems relevant
concerning the defendant's background, character and involvement in
the offense charged, the circumstances surrounding the charge and the
defendant's criminal history;

respond at sentencing to any statements made by the defendant or on
the defendant's behalf that are inconsistent with the information and
evidence available to the government;

advocate for a specific sentence consistent with the terms of this
agreement including the amount of restitution and/or a fine and the
method of payment;

modify its position with respect to any sentencing recommendation or
sentencing factor under the Guidelines including criminal history
category, in the event that subsequent to this agreement the government
receives previously unknown information, including conduct and
statements by the defendant subsequent to this agreement, regarding the
recommendation or factor; and
Case 6:21-cr-06100-CJS Document 16 Filed 06/24/21 Page 8 of 10

e. oppose any application for a downward departure and/or sentence
outside the Guidelines range made by the defendant.

16. At sentencing, the government will move to dismiss the complaint currently
pending against the defendant under Magistrate No. 20-MJ-4198.

17. The defendant agrees that any financial records and information provided by
the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney’s Office for use in the collection of any unpaid financial obligation.

Vit. APPEAL RIGHTS

18. The defendant understands that Title 18, United States Code, Section 3742
affords a defendant a limited right to appeal the sentence imposed. The defendant, however,
knowingly waives the right to appeal and collaterally attack any component of a sentence
imposed by the Court which falls within or is less than the sentencing range for imprisonment,
a fine and supervised release set forth in Section III, { 9 above, notwithstanding the manner
in which the Court determines the sentence. In the event of an appeal of the defendant's
sentence by the government, the defendant reserves the right to argue the correctness of the
defendant’s sentence. The defendant’s knowing and voluntary waiver of the right to appeal
or collaterally attack the conviction and sentence includes waiving the right to raise on appeal
or on collateral review any argument that the statute to which the defendant is pleading guilty
(18 U.S.C. § 231(a)(3)) is unconstitutional and that the admitted conduct does not fall within
the scope of the statute.

19. The defendant understands that by agreeing to not collaterally attack the
sentence, the defendant is waiving the right to challenge the sentence in the event that in the
future the defendant becomes aware of previously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant’s sentence.

8
Case 6:21-cr-06100-CJS Document 16 Filed 06/24/21 Page 9 of 10

20. The government waives its right to appeal any component of a sentence
imposed by the Court which falls within or is greater than the sentencing range for
imprisonment, a fine and supervised release set forth in Section III, | 9 above,
notwithstanding the manner in which the Court determines the sentence. However, in the
event of an appeal from the defendant's sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.

VI. TOTAL AGREEMENT AND AFFIRMATIONS
ZA, This plea agreement represents the total agreement between the defendant,
RYAN HOWE a/k/a Rylea Autumn, and the government. There are no promises made by
anyone other than those contained in this agreement. This agreement supersedes any other
prior agreements, written or oral, entered into between the government and the defendant.
JAMES P. KENNEDY, JR.

United States Attorney
Western District of New York

By: fu A ALA ZL
BRETT A. HARVEY
Assistant U.S. Attorney

Dated: June 24 _, 2021
Case 6:21-cr-06100-CJS Document16 Filed 06/24/21 Page 10 of 10

I have read this agreement, which consists of pages 1 through 10. I have had a full
opportunity to discuss this agreement with my attorney, Steven G. Slawinski, Esq. I agree
that it represents the total agreement reached between me and the government. No promises
or representations have been made to me other than what is contained in this agreement. I
understand all of the consequences of my plea of guilty. I fully agree with the contents of this

agreement. I am signing this agreement voluntarily and of my own free will

Wey fee! At MA

 

RYAN HO STEVEN G. SLAWINSKI, ESQ.
RYAN HOW Attorney for the Defendant
Dated: June 24 , 2021 Dated: JuneX4 , 2021

 

10
